EXCLUSIVE LICENSING AND DISTRIBUTION AGREEMENT
 
THIS EXCLUSIVE LICENSING AND DISTRIBUTION AGREEMENT (the “Agreement”) is entered
into on May 12, 2008 (the “Effective Date”), by and between ProLink Solutions,
LLC, a Delaware limited liability company (“Supplier”), and SPORT BUSINESS
GROUP, a company formed and existing under the laws of France (“Distributor”).
 
 
RECITALS
 
A. Supplier develops, manufactures, markets and sells certain golf course
management hardware and software products designed to provide the golf course
with course management systems for use on individual golf courses, which
products are sold under the ProStar, GameStar and ProLink name and are made up
of selected hardware and software (the “Product”).
 
B. The parties desire to enter into this Agreement to establish a distribution
arrangement through Distributor in France (the “Territory”) on the terms and
conditions set forth in this Agreement.
 
C. Supplier licenses certain patents used in connection with the Product as more
fully set forth on Exhibit A to this Agreement (the “Patents”).
 
D. Supplier wishes to sublicense the Patents to Distributor for use in
connection with the marketing, sales and distribution of the Product pursuant to
this Agreement (the “Licensed Services”), and Supplier desires to grant
Distributor a non-exclusive sublicense to use the Patents on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE 1

 
DEFINITIONS
 
As used in this Agreement, the following words and phrases shall have the
following meanings:
 
1.1 “Course Equivalent” means a Course or the equivalent of a Course, each of
which must have at least 30 golf carts. “Course(s)” means golf course(s) in the
Territory.
 
1.2 “Distributor” has the meaning given to it in the introductory paragraph of
this Agreement.
 
1.3 “Earnest Deposit” has the meaning given that term in Section 5.2.

Distribution Agreement - May 2008


--------------------------------------------------------------------------------



1.4 “Initial Term” means 3-year period beginning on the “Effective Date” and
ending on the third anniversary thereof, unless sooner terminated as provided in
this Agreement.
 
1.5 “Intellectual Property” means all data collection associated with the
Product, the Patents, the Trademark and Supplier’s software, designs, and
business solutions used with the Product.
 
1.6 “Loaded Manufacturing Cost,” means all costs of Supplier, including
manufacturing overhead costs.
 
1.7 “Net Content Revenue” means revenue received from a third party for content
or advertising placed on the Products including VDU and clubhouse screens less
any expenses of internal and external resources and selling commissions of
Supplier. Selling commissions shall not exceed [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] unless a national or
international agency is involved and then the selling commission shall not
exceed [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2].
 
1.8 “RF Cards” means the radio card used in the Product.
 
1.9 “Term” means the Initial Term plus any Renewal Terms.
 
1.10 “Trademark” means ProLink, ProLink Solutions, ProStar, GameStar or
derivations thereof.
 
1.11 “Unit(s)” means the entire Product that is placed on one golf cart.
 
1.12 “VDU” means the visual display computer unit of the Product, which is
installed in the roof of the golf cart.
 
ARTICLE 2

 
MASTER DISTRIBUTOR APPOINTMENT
 
2.1 Grant of Exclusive Right. Subject to the further provisions of this
Agreement, Supplier grants Distributor the exclusive right to market, sell,
distribute and service the Product in the Territory during the Term. Distributor
may not engage sub-distributors to market, distribute, sell or distribute the
Product without the prior written consent of Supplier, which consent may be
withheld in Supplier’s sole discretion. Further, Distributor shall not permit
Courses to service the Product.
 
2.2 Minimum Distribution Requirements. The parties agree that Distributor shall
retain the exclusive right and license to market, sell and distribute the
Product in the Territory during the Term provided that the minimum threshold
requirements set forth in this Section 2.2 are met. If such minimum threshold
requirements are not met, Supplier may, in its sole discretion, retain other
distributors to market, sell and distribute the Product in the Territory and/or
terminate this Agreement.

Distribution Agreement - May 2008

2

--------------------------------------------------------------------------------



(a) During the period from June 1st, 2008 through May 31st, 2009, Distributor
shall install the Product on at least the greater of 4 Course Equivalents or 160
Units in the Territory;
 
(b) During the period from June 1st, 2009 through May 31st, 2010, Distributor
shall install the Product on at least the greater of 6 Course Equivalents or 240
Units in the Territory;
 
(c) During the period from June 1st, 2010 through May 31st, 2011, Distributor
shall install the Product on at least the greater of 8 Course Equivalents or 320
Units in the Territory;
 
(d) During any Renewal Term, Supplier and Distributor shall agree in writing as
to minimum requirement for the Renewal Term; provided, however, that if the
parties cannot agree to the minimum thresholds within 90 days of the expiration
of the applicable Term, either party has the right to terminate this Agreement;
and
 
(e) If the parties extend this Agreement beyond the Term in accordance with
Article 9, then the parties shall determine the minimum thresholds that are
required each year in the additional Term(s); provided, however, that if the
parties cannot agree to the minimum thresholds within 90 days of the expiration
of the applicable Term, either party has the right to terminate this Agreement.
 
2.3 Agreement to Provide Product Exclusively. In exchange for the rights granted
to it pursuant to this Agreement, Distributor agrees that it shall not market,
sell or distribute any product without the prior written consent of Supplier
(which consent may be withheld in Supplier’s sole discretion) that is
competitive with any product sold by Supplier during the Term, including but not
limited to any portable or cart-mounted global positioning systems used in
connection with golf. To the extent that Distributor wishes to sell any GPS golf
related product, Supplier must receive the written consent of Supplier, which
consent may be withdrawn at any time that Supplier begins to carry a competitive
product.
 
2.4 Title to Product. The title and ownership of the Product (excluding any
Intellectual Property) shall pass to Distributor upon payment in full.
Distributor shall cooperate with supplier in order to allow supplier to
effectuate its liens . Distributor shall advise all lessors and purchaser of the
equipment that ProLink maintains a prior lien and will be released upon payment
in full. In addition Supplier shall maintain a [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] interest in the residual value
of the equipment sold through a lease to an end golf course or lessor. Supplier
shall have no obligation to pay for this residual interest.
 
2.5 Reporting Requirements; Audit Rights. During the Term, Distributor agrees to
provide to Supplier monthly reports detailing Distributor’s marketing, sales and
distribution efforts and results in the Territory. Such reports shall include
the number of Units installed to date, the repair parts in inventory, forecasts
of prospective Courses, number of golf carts upon which the Units are installed,
including the manufacturer and make of such carts, and current warranty issues
on the Product. Supplier shall have the right, upon reasonable notice to
Distributor and during normal business hours, to (a) audit the books and records
of Distributor related to its obligations under this Agreement to verify the
information contained in the reports, and (b) perform physical inspections of
Distributor’s physical locations to verify the information contained in the
reports.

Distribution Agreement - May 2008

3

--------------------------------------------------------------------------------



2.6 Rights to the Use of the ProLink Branding. The Supplier recognizes the need
for the Distributor to market the Products of the Supplier and, as such, grants
the Distributor limited rights to use the brands and collateral of the Supplier
subject to the terms of Sections 4.4, 4.5 and 4.6 of the Agreement.
 
ARTICLE 3
 
INVENTORY, REPLACEMENT PARTS AND SERVICE
 
3.1 Inventory Requirement. Distributor shall at all times during the Term
maintain an inventory of 72 Units.
 
3.2 Replacement Parts. Distributor shall have the right to purchase replacement
RF Cards at cost to Supplier plus [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2]. Distributor shall purchase all other
replacement parts at the manufacturer’s price plus [INFORMATION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]. Distributor agrees that
it shall use only parts from Supplier in servicing and installing of the Product
or parts approved and properly licensed by supplier
 
3.3 Service Requirements. In connection with the rights granted to it pursuant
to this Agreement, Distributor shall provide maintenance services and all other
necessary services to the Product installed on the Courses in the Territory.
Distributor shall respond timely (within 24 hours of a service call from a
Course) to a request to service the Product. If Distributor is unable to service
the Product, it shall immediately contact Supplier’s customer service
representatives to seek assistance on the correct procedure to repair the
Product. Additionally, Distributor agrees that in connection with servicing the
Product, it will follow Supplier’s then current service, installation and
troubleshooting procedures. Supplier shall have direct connection via a high
speed dedicated connection through the internet to all golf courses to maintain
and validate the health and status of all equipment. In connection with
providing the service required by this Agreement, Distributor agrees that it
shall not modify the Product in any way without the prior written consent of
Supplier. If Supplier is required to repair any Product (other than as set forth
below in Section 3.4) installed by Distributor or install Product on behalf of
Distributor, Distributor shall reimburse Supplier for all costs affiliated with
such repairs, including travel expenses, labor, time and parts.
 
3.4 Limited Warranty. Supplier will provide a limited warranty on the VDU’s for
one year after shipment (the “Warranty Term”), and if Distributor experiences
any manufacturing-related service issues with the VDU’s during such period of
time, it may return the VDU to Supplier’s United States factory and Supplier
will repair or replace such VDU. Each party shall pay its own shipping costs
associated with the shipment of VDU’s. Notwithstanding the foregoing, the
limited warranty set forth in this Section 3.4 shall be immediately void if
Distributor opens units or uses any replacement parts other than those provided
by Supplier on the Product or if the Distributor fails to follow Supplier’s then
current service, installation and troubleshooting procedures. Any Product found
to be defective within 4 weeks of delivery will be replaced by Supplier at no
cost (including shipping). Supplier represents and warrants that its VDU’s are
manufactured in a way that will not cause catastrophic failures due to changes
in daily weather environments.

Distribution Agreement - May 2008

4

--------------------------------------------------------------------------------



ARTICLE 4
 
LICENSE
 
4.1 License. Supplier hereby grants to Distributor a non-exclusive license to
the Intellectual Property during the Term for use in connection with the
marketing, sales, distribution and repair of the Product in connection with this
Agreement. All enhancements to the Intellectual Property developed or acquired
by Supplier shall be deemed part of the Intellectual Property and subject to the
terms and conditions in this Agreement. Distributor agrees that it will sell the
Product under the “ProLink” brand.
 
4.2 Confidentiality. Distributor acknowledges that the Intellectual Property
includes or embodies certain confidential information of Supplier relating to
Supplier’s business, plans, customers, services, technology, trade secrets,
products or other information held in confidence by Supplier (“Confidential
Information”). Confidential Information will include all information in tangible
or intangible form that is marked or designated as confidential or that, under
the circumstances of its disclosure, should be considered confidential.
Distributor agrees that it will not use in any way except as expressly permitted
by, or required to achieve the purposes of, this Agreement, nor disclose to any
third party (except as required by law) the Confidential Information and will
take reasonable precautions to protect the confidentiality of such information,
which precautions, in any event, will be at least as stringent as it takes to
protect its own Confidential Information. This provision shall survive the
agreement by 2 years.
 
4.3 Use of Intellectual Property. Distributor will use the Trademarks in the
form and the manner designated in writing by Supplier as Supplier may establish
from time to time. Distributor shall attribute ownership of the Trademarks to
Supplier, in a form approved by Supplier, in connection with Distributor’s use
of the Trademarks on any web site or in any printed materials distributed
publicly. The quality of services provided by Distributor for which the
Trademarks are associated must equal or exceed the quality of services currently
provided by Supplier and meet other standards set by Supplier from time to time.
Upon reasonable request, Supplier may inspect Distributor’s business operations
for which the Trademarks are used for conformance to Supplier’s standard of
quality. If Distributor fails to meet Supplier’s requirements for use of the
Trademarks or uses one or more of the Trademarks improperly, Supplier will
provide written notice to Distributor and may terminate the license with respect
to such mark unless Distributor cures the deficiency within 30 days of receipt
of such notice. Any goodwill arising as a result of the use by Distributor of
the Trademarks shall inure to the benefit of Supplier.

Distribution Agreement - May 2008

5

--------------------------------------------------------------------------------



4.4 Protection of Intellectual Property. Distributor agrees that it will not
register the Intellectual Property in the Territory or take any actions that
would adversely affect Supplier’s rights in the Intellectual Property.
 
4.5 Ownership of Intellectual Property. The Intellectual Property shall remain
the exclusive property of Supplier. Distributor shall have not rights in or to
the Intellectual Property except as specifically granted in this Agreement.
 
4.6 Ownership of Content and Advertising. All content existing or added to the
Products is the exclusive property of the Supplier. The Distributor or golf
course customer of the Distributor has no ownership interest in the advertising
rights on the Products or any content displayed on the Products. Specifically,
all revenue derived from advertising space sold to an advertiser is the express
property of the Supplier. All agreements between Distributor and golf course
customer shall reflect this ownership by the Supplier. Any revenue generated by
the sale of content or advertising shall be shared with the Distributor with 50%
of the Net Content Revenue being paid to Distributor and 50% being retained by
Supplier. This sharing arrangement will be in effect only during the term of
this Agreement.
 
ARTICLE 5
 
PRICES AND PAYMENT
 
5.1 Price. The price for the Product initially shall be as indicated on Exhibit
B. Prices quoted exclude taxes, shipping and insurance charges. Supplier may
change the Product prices set forth on Exhibit B from time on at least 30 days
advance notice to Distributor.
 
Payment Terms. Each time Distributor places an order, it shall submit to
Supplier a deposit by Federal wire transfer of immediately available funds equal
to 30% of the total price for such order (“Earnest Deposit”). The balance in
full will be due and payable two (2) days prior to shipment of the order by wire
transfer in immediately available funds. Supplier agrees to review terms
quarterly with the objective of replacing cash deposits with acceptable
international letters of credit with term and conditions acceptable to Supplier.
Supplier agrees that if it has not shipped an order within 90 days from receipt
of mapping data from Distributor the terms on that order shall change to net 30
days from the date of shipment. The Payment terms contained in this paragraph
5.2 may be modified on a case-by-case basis only in the sole discretion of the
Supplier. In no event will payment terms extend beyond net 45 days from the date
of shipment and all payment terms that may be provided will have, as a condition
precedent, the ability of the Supplier to qualify the applicable purchase order
for insurance under its then current export insurance policy.
 
ARTICLE 6

 
INSPECTION BY DISTRIBUTOR
 
During the 30 days following Distributor’s receipt of each shipment of Product
ordered pursuant to this Agreement, Distributor shall have the right to inspect
the Product to ascertain whether it conforms in number and type to Distributor’s
product order, or whether there are obvious defects present. If the Product is
found not to conform, Distributor shall notify Supplier in writing within such
30-day period. Failure to so notify Supplier will be deemed acceptance of the
Product received.

Distribution Agreement - May 2008

6

--------------------------------------------------------------------------------



ARTICLE 7

 
WARRANTIES AND LIMITATIONS OF LIABILITY
 
7.1 Intellectual Property Rights. Supplier warrants to Distributor that Supplier
owns or has rights to the Product, including any intellectual property rights
associated therewith, adequate to enable Supplier to perform its obligations, to
authorize the distribution of the Product by Distributor.
 
7.2 Function of Product. Supplier warrants to Distributor that the Product will
operate in substantial compliance with the applicable functional description of
the Products as contained in Supplier’s marketing literature for the Product.
 
7.3 Adequate Insurance. Supplier warrants to Distributor that it has adequate
general liability insurance, and agrees to designate Distributor as an
additional insured on such insurance if Distributor so requests. Distributor
warrants to Supplier that it has adequate general liability insurance, and
agrees to designate Supplier as an additional insured on such insurance if
Supplier so requests.
 
ARTICLE 8
 
INDEMNIFICATION
 
8.1 Indemnification by Supplier. (a) Supplier indemnifies and agrees to hold
Distributor harmless from and against any and all claims, demands or actions and
costs, liabilities, or losses arising out of (a) any actual or alleged death or
injury to any person or damage to any tangible property resulting or claimed to
result wholly from (i) any actual or alleged defect in the Product, or (ii) any
statement or misstatement contained in the documentation and marketing materials
provided by Supplier; or (b) arising out of any breach of this Agreement by
Supplier.
 
(b) If, as a result of any claim of intellectual property infringement, damages
are awarded against Distributor for the use of the Products or the methods they
are built to perform, Supplier agrees to pay such damages. If an injunction is
issued that precludes Distributor from using Products, Supplier will repurchase
the infringing Products or render such Product non-infringing, provide
Distributor with non-infringing Product, or return the payment that Distributor
has made to Supplier or dealer for that product less a reasonable amount for
prior use Distributor has made of the Product.
 
(c) For indemnification to be effective, the Distributor must do the following:
(1) give Supplier prompt written notice and a copy of the claim, (2) give
Supplier written authority to appoint legal counsel, at Distributor’s sole cost
and expense, to answer and defend the claim, and (3) give Supplier prompt and
reasonable assistance, at Distributor’s sole cost and expense, when requested
for defense of the claim. Distributor may participate in the defense of the
claim through counsel of its choosing at its sole cost and expense, however
Supplier’s counsel would be lead counsel and Distributor agrees that it would
enter into a co-counsel agreement to that effect.

Distribution Agreement - May 2008

7

--------------------------------------------------------------------------------



8.2 Indemnification by Distributor. Distributor indemnifies and agrees to hold
Supplier harmless from and against any and all claims, demands, or actions and
any cost, liabilities, or losses arising out of (a) any statements or
representations made by Distributor or Distributor’s employees or agents with
respect to the Product, except for statements that are direct quotations of any
documentation and marketing materials provided by Supplier to Distributor for
use in connection with the Product; or (b) any breach of this Agreement by
Distributor, including but not limited to Distributor’s failure to make any
payments (including the license fee) to Supplier.
 
8.3 General Terms of Indemnification. The foregoing indemnities are in addition
to any rights otherwise under this Agreement, but shall be expressly contingent
on the party seeking indemnity (a) notifying the indemnifying party in writing
of any such claim, demand, action, or liability; (b) cooperating in the defense
or settlement thereof; and (c) allowing the indemnifying party to control the
defense or settlement of the same.
 
ARTICLE 9
 
TERM AND TERMINATION
 
9.1 Term. This Agreement shall extend for the Initial Term. Upon the expiration
of the Initial Term, this Agreement shall automatically be extended for an
additional three (3) years (the “Renewal Term”) provided that the minimum
distribution requirements set forth in Section 2.2 are met.
 
9.2 Default. Subject to Section 13.6, the occurrence of any one of the following
items shall constitute a material default under this Agreement: (a) a failure to
provide the Product by Supplier to Distributor pursuant to this Agreement; (b)
Supplier selling or distributing the Product in violation of this Agreement; (c)
a failure of Distributor to pay for purchased Product as agreed to in this
Agreement or terms stated on billing invoice; or (d) a failure of Distributor to
purchase the minimum amounts of Products set forth in Section 2.2. In the event
Supplier commits a material default of this Agreement pursuant to clause (a) or
(b) above, Distributor shall provide Supplier with not less than a 90-day
written notice to cure. In the event Distributor commits a material default of
this Agreement pursuant to clause (c) or (d above, Supplier shall provide
Distributor with not less than a 10-day written notice to cure. In the event
that the default is not cured within the aforementioned periods, the
non-defaulting party may declare the other party in breach. In the event of a
declaration of breach, the non-breaching party may either (1) seek injunctive
relief to enforce the terms of this Agreement; or (2) may declare this Agreement
terminated and sue for damages; or (3) exercise any other rights or remedies
available at law or in equity; or (4) with respect to a breach described in
Article 4, in addition to the other rights and remedies described in this
Section 9.2, Supplier may declare that this entire Agreement is thereafter
non-exclusive.

Distribution Agreement - May 2008

8

--------------------------------------------------------------------------------



9.3 Termination for Convenience. Distributor agrees that Supplier may terminate
this Agreement at any time. Upon the event of a termination in accordance with
this Section 9.3, Supplier shall pay Distributor the fair market value for
purchasing the rights granted hereunder for the duration of the Term. If the
parties cannot agree on such fair market value, they shall each hire an
appraiser to calculate the fair market value. If the two appraisers cannot agree
on the value, such appraisers shall retain a third appraiser to calculate the
fair market value, which determination shall be binding on the parties. The
parties shall share equally in the cost of such appraisals.
 
ARTICLE 10

 
COMPLIANCE WITH LAWS
 
10.1 Compliance by Distributor. Distributor agrees to comply with all applicable
federal, state, regional and local laws and regulations in performing its
obligations under the terms and conditions of this Agreement and its dealings
with Courses concerning the Product, including but not limited to compliance
with all laws and regulations governing radio frequency and the U.S Foreign
Corrupt Practices Act.
 
10.2 Compliance by Supplier. Supplier agrees to comply with all applicable
federal, state, regional and local laws and regulations in performing its
obligations under the terms and conditions of this Agreement.
 
ARTICLE 11

 
OBLIGATIONS OF DISTRIBUTOR
 
11.1 Maximizing Sales. Distributor shall use its best efforts to maximize the
marketing, sales and distribution of the Product. Distributor shall also use its
best efforts to conduct business in a manner that reflects favorably on the
goodwill and reputation of Supplier.
 
11.2 Training. Distributor shall train, develop and maintain customer service
and sales support for the Product pursuant to the terms of Distributor’s
approved business plan.
 
11.3 Licenses. Distributor shall have in effect all licenses, permits and
authorizations required and necessary for the performance of its obligations
covered by this Agreement.
 
11.4 Taxes; Fees. Distributor shall pay all sales taxes, license fees and all
other fees in the Territory associated with its performance of its obligations
under this Agreement. Distributor shall pay all fees associated with shipping
the Product either to Distributor or Courses.
 
11.5 Practices. Distributor shall avoid deceptive, misleading or unethical
practices detrimental to Supplier, the Product or the public, including but not
limited to making representations, warranties or guarantees to Courses or to the
golf industry with respect to the specifications, features or capabilities of
the Product that are materially inconsistent with the literature distributed by
Supplier. Distributor shall make no warranty, guaranty or representation,
whether written or oral, on Supplier’s behalf.
 
Distribution Agreement - May 2008

9

--------------------------------------------------------------------------------




ARTICLE 12


OBLIGATIONS OF SUPPLIER


12.1 Compliance with Shipping Requests. Supplier shall use its best efforts to
obtain the best available shipping dates and to ship the Product in accordance
with Distributor’s reasonable shipping requests (at Distributor’s cost).
 
12.2 Collateral Sales Material. Supplier shall provide, at its cost, standard
collateral sales material in the form of brochures and in-service materials in
an adequate amount as is reasonable for Distributor to meet its obligations
under this Agreement.
 
12.3 References. Supplier shall refer all leads, inquiries or request for the
Product in the Territory to Distributor and not retain any other party to
market, sell or distribute the Product within the Territory except as permitted
under this Agreement.
 
12.4 Licenses. Supplier shall have in effect all licenses, permits and
authorizations from all government agencies within the Territory necessary to
the performance of its obligations
 
12.5 Manufacturing Capabilities. Supplier warrants that it has the manufacturing
and shipping capability to satisfy the minimum distribution requirements under
this Agreement. Further, Supplier will use all commercially reasonable means to
fulfill any demands in excess of the minimum distribution requirements.
 
ARTICLE 13

 
MISCELLANEOUS
 
13.1 Independent Contractor. Each of the parties is an independent contractor
under this Agreement, and nothing in this Agreement shall be construed to create
a partnership, joint venture, or agency relationship between the parties.
Without the prior written authorization of the other party, no party shall have
any authority to enter into agreements of any kind on behalf of the other party
nor shall a party have any power or authority to bind or obligate the other
party in any manner to any third party.
 
13.2 Authority. Each party represents and warrants that it has full power and
authority to undertake the obligations set forth in this Agreement and that it
has not entered into any other agreement nor will it enter into any other
agreements that would render it incapable of satisfactorily performing its
obligations pursuant to this Agreement.
 
13.3 Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
 
13.4 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be delivered by hand,
overnight courier, facsimile or U.S. mail, addressed as follows:
 

Distribution Agreement - May 2008

10

--------------------------------------------------------------------------------



If to Supplier:
 
ProLink Solutions, LLC
410 South Benson Lane
Chandler, Arizona 85224
Attention: President
Telephone: (480) 961-8800
Facsimile: (480) 961-8537
 
If to Distributor:
 
SPORT BUSINESS GROUP
80 Avenue des Champs Élysées
75008 PARIS
Attention: President
 
Notice shall be deemed given and effective the day received if sent by hand
delivery or U.S. mail, one business day after being sent by overnight courier,
subject to signature verification, and on the date sent, if sent by facsimile
during normal business hours, and otherwise on the next business day. Any party
may change its address or other information for notice by notifying the other
party of such change in accordance with this Section 13.4.
 
13.5 Governing Law. All questions concerning the validity, operation,
interpretation, and construction of this Agreement will be governed by and
determined exclusively in accordance with the laws of the State of Arizona,
without application of its principles of conflicts of law. By execution and
delivery of this Agreement, with respect to any dispute, each of the parties
knowingly, voluntarily and irrevocably: (a) waives any immunity or objection,
including any objection to personal jurisdiction, foreign sovereign immunity,
the laying of venue or based on the grounds of forum non conveniens, which it
may have from or to the bringing of the dispute in such jurisdiction; (b);
waives any right to trial by jury; (c) agrees that any such dispute will be
decided by binding arbitration in Phoenix, Arizona; (d) understands that it is
giving up valuable legal rights under this provision, including the right to
trial by jury, and that it voluntarily and knowingly waives those rights; and
(e) agrees that the other party to this Agreement may file an original
counterpart or a copy of this Section 13.5 with any arbitrator as written
evidence of the consents, waivers and agreements of the parties set forth in
this Section 13.5.
 
13.6 Arbitration. The parties each hereby irrevocably consent to arbitration to
be held in Phoenix, Arizona (or such other venue as may be agreed by all
parties), in accordance with the UNCITRAL Model Law on International Commercial
Arbitration, for the resolution of all disputes arising under this Agreement, or
for enforcement hereof. The Parties agree to use the forum of AAA for such
disputes under arbitration. Any such arbitration shall be conducted in English
by three arbitrators, of whom one shall be selected by each party within 20 days
after a notice of demand for arbitration is delivered by a party to the other
and the third shall be selected by the first two arbitrators within 10 days
after the selection of the first two arbitrators. The arbitrators shall use
their best efforts to conclude such arbitration and issue a decision within 30
days after the selection of the arbitration panel. The decision of the
arbitrators shall be final and binding upon the parties, and judgment in
accordance with the decision will be enforced in accordance with the United
Nations Convention on Recognition & Enforcement of Foreign Arbitral Awards.

Distribution Agreement - May 2008

11

--------------------------------------------------------------------------------



13.7 No Waiver. Neither party shall by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall not be
construed as or constitute a continuing waiver of such breach or of other
breaches of the same or other provisions of this Agreement.
 
13.8 Force Majeure. Except for obligations of Distributor respecting (a)
protection of Supplier’s proprietary rights in the Products and (b) payment of
invoices for Products, neither party shall be in default if any delay or failure
to perform any obligation hereunder is caused solely by events beyond such
party’s control, including an act of God, epidemic, landslide, lightning,
earthquake, fire, explosion, storm, flood or similar occurrence, an act of
public enemy, terrorists, war, blockage, insurrection, riot, general arrest or
restraint of government and people, strike, lockout, industrial disturbance,
power outages, unavailability of fuel, civil disturbance or disobedience,
sabotage or similar occurrence. It is understood that the settlement of strikes,
lockouts or industrial disturbances shall be entirely within the sole discretion
of the party having the difficulty. Any party claiming the benefit of such
excuse shall be entitled to do so only to the extent that such party has
diligently acted to cure the cause and consequence of such event.
 
13.9 Complete Agreement; Amendment. The parties acknowledge that this Agreement
is the complete and exclusive statement of agreement respecting the subject
matter hereto and supersedes all proposals (oral or written), understandings,
representations, conditions, and other communications between the parties
relating hereto, including the Former Agreement. This Agreement may be amended
only by a subsequent writing that specifically refers to this Agreement and is
signed by both parties, and no other act, document, purchase order, usage, or
custom shall be deemed to amend this Agreement.
 
13.10 Assignment. This Agreement may not be assigned by distributor without the
prior written consent of the supplier, which consent may not be unreasonably
withheld.
 
[SIGNATURE PAGE FOLLOWS]

Distribution Agreement - May 2008

12

--------------------------------------------------------------------------------



WHEREBY, the parties have caused this Agreement to be executed by their duly
authorized officers.
 


SPORT BUSINESS GROUP
 
ProLINK SOLUTIONS, LLC
             
By:
/s/       Sergio Bellulo
 
By:
/s/         Lawrence D. Bain
 
Name:
Sergio Bellulo
   
Name:
Lawrence D. Bain
 
Title:
President
   
Title:
President



*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*

Distribution Agreement - May 2008

13

--------------------------------------------------------------------------------



EXHIBIT A
 
PATENTS
 
Patent No.
 
Issue Date
 
Short Title
 
Summary
             
5,689,431
 
11/18/97
 
Golf Course Yardage and Information System Digital Mapping
 
Method for creating a digital map of a golf course including tee box, fairway,
green, cup and selected features, using a position determining system to collect
survey data points by traversing the perimeter of each hole and features
relative to a pre-selected arbitrary reference point. Provides a realistic
approximation of the entire course including essential details of each hole.
             
D394,637
 
05/26/98
 
Golf Cart Roof
 
Covers design of golf cart roof incorporating a monitor.
             
5,878,369
 
03/02/99
 
Golf Course Yardage and Information Broadcast Transmission System
 
Broadcast transmission system for determining location of a multiplicity of
dispersed vehicles/objects in transit, managing each of their respective
dispositions, with a base station and plural remote stations associated with the
objects while in transit.
             
5,873,797
 
02/23/99
 
Remote Golf Ball Locator
 
Covers a method for indicating distance from a golf ball in play, rather than
from a cart. The method includes displaying a depiction of the golf ball along a
line running the length of the hole from tee box to green and parallel to a side
boundary of hole to approximate the lie of an actual golf ball in play and to
display approximate distance from the ball rather than the cart.
             
6,024,655
 
02/15/00
 
Map-Matching Golf Navigation System
 
Apparatus and method for calibrating a cart navigation system for a golf course
position and yardage measurement system, using map matching.
             
6,236,940
 
05/22/01
 
Roof Mounted Color Screen
 
Navigation System cover roof-mounted monitor including features of mounting on
underside of cart roof for shading/ease of viewing in sunlight; graphical user
interface for window display on monitor; screen canted back to reduce
reflections; diffuse or black coating on underside of roof to reduce
reflectivity; images displayed in color, with features on map of hole in
distinctive colors for realistic display.
             
6,236,360
 
05/22/01
 
Golf Course Yardage and Information System with Zone Detection
 
A player position determining and course management system for a golf course
having a plurality of roving units for use by players playing the course.
             
6,446,005
 
09/03/02
 
Magnetic Wheel Sensor for Vehicle Navigation System
 
A method of determining the precise location of golf carts on a golf course in
real time as the carts are in use using a dead reckoning navigation system for
determining speed and direction.


Distribution Agreement - May 2008

A-1

--------------------------------------------------------------------------------




Patent No.
 
Issue Date
 
Short Title
 
Summary
             
6,470,242
 
10/22/02
 
Expanded claims for patents D394,637 and 6,236,940
 
Display Monitor for Golf Cart Yardage and Information System. This patent has
additional (broader) claims for the heads up display including means for
improved viewing of the screen in sunlight.
             
6,525,690
 
02/25/03
 
Expanded claims for patent 6,236,360
 
Golf Course Yardage and Information System with Zone Detection. This patent has
additional (broader) claims for zone detection including golf course features
other than the tee box and green.
             
5,438,518
 
08/01/95
 
Player Positioning and Distance Finding System
 
Portable distance tracking system for use by a player on a playing field. —
Licensed from ParView in perpetuity on an exclusive basis.
             
5,904,726
 
05/18/99
 
Accelerometer- based Golf Distance Apparatus
 
(Portable distance tracking device w/accelerometers calculates distance to flag
from a position on a hole of a golf course) — Licensed from ParView in
perpetuity on an exclusive basis.
             
5,364,093
 
11/15/94
 
Golf Distance Measuring System and Method
 
Differential GPS as applied to determining the approximate distance from a golf
ball to a cup. — Licensed from Optimal Golf Solutions, Inc. for the life of the
patent including all related and derivative patents on a non-exclusive basis.
This license is filed as an exhibit to this current report.
             
7,031,947
 
(To be issued) 4/18/06
 
Method for Continuing Play
 
Method for continuing play following trial period of use for a GPS golf course
management system.



We have entered into a license agreement with Optimal Golf Solutions, Inc. with
respect to United States Patent #5,364,093, Golf Distance Measuring System and
Method and with GPS Industries with respect to certain international patents for
the use of differential GPS on golf carts. Both of these licenses allow us to
utilize the patented technology for the life of the patent including all related
and derivative patents on a non-exclusive basis.
 
We also own trademarks on “ParView” and “ProLink” and are in the process for
applying for trademarks for “ProLink Solutions,” “ProStar” “ProStar CPO” and
“GameStar

Distribution Agreement - May 2008

2

--------------------------------------------------------------------------------



EXHIBIT B
 
PRICING
 
logo of ProLink Solutions, LLC [logo.jpg]
 
   
ProLink Solutions, LLC
International Pricing
January 1, 2007
     
Wholesale
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
VDU
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
Screen Mounting Brackets
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
Total per cart with roof/basket
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
Base Station (per course)
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
ProLink Software & graphics (per course/72 cars)
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 




TERMS:
For all orders, 30% of the order price as a deposit before the order will go
into production; balance due paid-in-full two days before shipment or secured by
an irrevocable letter of credit.


Distribution Agreement - May 2008

B-1

--------------------------------------------------------------------------------


 